DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/16/2019, 10/08/2019, 02/28/2020, 05/26/2020, 11/25/2020, 02/26/2021, 06/01/2021, and 09/10/2021 are considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the limitation reciting “at least two types of grain-oriented electrical steel sheets that differ in magnetostriction by 2x10-7 or more when excited from 0 T to 1.7 T” is indefinite because it is not clear what exactly is meant by the sheets differing in magnetostriction by a particular value when excited at a particular magnetic flux density. Specifically, it is not clear whether the “difference” refers to a difference in the magnetostriction values between the two or more types of sheets, or if it refers to a difference in the magnetostriction values between the demagnetized state (0 T) and the magnetized state (1.7 T) for each type of sheet.
In looking to the as-filed specification at paragraph [0018], the disclosure refers to the iron core containing steel sheets “which differ by 2x10-7 or more in the minimum and maximum magnetostriction”, which appears to mean that each sheet has a magnetostriction value of at least 2x10-7 or more. However, in looking to the data of the specification, the Examples all appear to contain two or more sheets having an absolute value of their difference in magnetostriction of at least 2x10-7, whereas most of the Examples do not contain two or more sheets having absolute values of magnetostriction greater than 2x10-7. Therefore, the claim is interpreted to require that the core contains two or more types of grain-oriented electrical steel sheets that have different values of magnetostriction, wherein the magnetostriction values of two sheets must differ from -7 or more. This interpretation is further supported by the specification at [0013], where the difference in magnetostriction is said to refer to a difference in magnetostriction between the two or more grain-oriented steel sheets.
Further regarding claim 1, the limitation reciting “electrical steel sheets that differ in magnetostriction by 2x10-7 or more when excited from 0 T to 1.7 T” is indefinite because the claim does not recite the frequency or type of current used for magnetizing (or “exciting”) the electrical steel sheets. According to the instant specification, the magnetostriction of each sheet is measured after exciting the sample from a demagnetized state (0 T) to a magnetized state (1.7 T) with an alternating current of 50 Hz [0021].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Yamada et al. (US 5,371,486, cited on IDS) in view of Hori (US 4,100,521, cited on IDS).
Regarding claim 1, Yamada et al. teaches a core assembly for a transformer (5; transformer core) comprising a first core member (1) formed by laminating a number of grain-oriented silicon steel sheets (2) and a second core member (3) formed by laminating a number of non-oriented silicon steel sheets (4), wherein the grain-oriented silicon steel sheets have a magnetostriction value of 2x10-6 and the non-oriented silicon -6 in the range of an operating magnetic flux density (i.e. 1.5 T) (Fig. 1; Abstract; col 1, Ln 45-51; col 3, Ln 66-col 4, Ln 32; col 4, Ln 59-65).
Although Yamada et al. teaches a transformer iron core formed by a stack of at least two types of electrical steel sheets that differ in magnetostriction by 2x10-7 or more when excited in the range of an operating magnetic flux density, the reference does not expressly teach that the second type of electrical steel sheet is grain-oriented. However, Yamada et al. acknowledges that the second core member (3) containing the non-oriented steel sheets has significantly worse magnetic properties (i.e. lower magnetic permeability, higher iron loss) at commercial operating frequencies than the first core member (1) containing grain-oriented steel sheets (Fig. 11; col 4, Ln 33-49).
Furthermore, in the analogous art of transformers having reduced noise, Hori teaches a transformer iron core comprising main legs (1a, 1b) and yokes (2a, 3a), wherein the magnetostriction of the main legs is 1x10-6 and the magnetostriction of the yokes is 0.32x10-6, wherein the two parts of the core having different values of magnetostriction results in a core having a significantly lower vibration displacement than a conventional core in which the legs and yokes have equal values of magnetostriction (Fig. 5A; col 6, Ln 33-50). Hori further discloses magnetic flux density vs. magnetostriction curves for non-oriented silicon steel and three grades of grain-oriented silicon steel, wherein the difference in magnetostriction between low-grade grain-oriented silicon steel (42) and high-grade (43) or highest-grade (41) silicon steel is at least 2x10-7 at a flux density of 1.7 T (Fig. 13; col 4, Ln 67-col 5, Ln 25). Hori further explains the mechanism for achieving low vibration displacement in the iron core which 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the core assembly of Yamada et al. by combining two different grades of grain-oriented silicon steel sheets, as taught by Hori, in order to achieve a transformer having reduced noise resulting from a lower overall vibration displacement and having improved magnetic properties from using all grain-oriented sheets.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Yamada et al. (US 5,371,486, cited on IDS) in view of Omura et al. (JP 2012-177149, cited on IDS, machine translation via EPO provided).
Regarding claim 1, Yamada et al. teaches a core assembly for a transformer (5; transformer core) comprising a first core member (1) formed by laminating a number of grain-oriented silicon steel sheets (2) and a second core member (3) formed by laminating a number of non-oriented silicon steel sheets (4), wherein the grain-oriented silicon steel sheets have a magnetostriction value of 2x10-6 and the non-oriented silicon steel sheets have a magnetostriction value of 0.3x10-6 in the range of an operating magnetic flux density (i.e. 1.5 T) (Fig. 1; Abstract; col 1, Ln 45-51; col 3, Ln 66-col 4, Ln 32; col 4, Ln 59-65).
Although Yamada et al. teaches a transformer iron core formed by a stack of at least two types of electrical steel sheets that differ in magnetostriction by 2x10-7 or more 
Furthermore, in the analogous art of electrical steel sheets for noise reduction in transformer cores, Omura et al. teaches a grain-oriented electrical steel sheet that is subjected to magnetic domain subdivision by electron beam irradiation in order to achieve a magnetostriction of 1.0x10-6 or less at 50 Hz and 1.7 T ([0001], [0019]). Omura et al. further teaches that good iron loss properties of the oriented sheet can be maintained even with the introduction of strain by electron beam irradiation ([0006], [0011]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the core assembly of Yamada et al. by replacing the non-oriented silicon steel sheets with the grain-oriented sheets of Omura et al. which have a similarly low magnetostriction but significantly improved magnetic properties, in order to produce a transformer having lower losses and thus higher efficiency.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA L GRUSBY whose telephone number is (571) 272-1564.  The examiner can normally be reached on Monday-Friday, 8:30 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571) 272-1291.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/Rebecca L Grusby/Examiner, Art Unit 1785    
                                                                                                                                                                                                    /MARK RUTHKOSKY/Supervisory Patent Examiner, Art Unit 1785